Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/6/2022.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Pump assembly coupling with switchable valve device.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (WO2016202723).
Claim 1:  Chen discloses a pump assembly (Figs. 1-5) comprising an electric drive motor (3, see Fig. 2, Examiner noting that the motor could be generally viewed to include the housing of 2/21); at least one impeller (4) which is driven by the drive motor; and at least one valve device (9, Fig. 3) which is situated in a flow path through the pump assembly and which is movable at least between a first switching position and a second switching position (page 8, lines 5-9), wherein the valve device is coupled to the drive motor via a first coupling (via fluid coupling between valve element 9 and impeller 4 or, additionally between the coupling contact between the protrusion 12 of the valve element and the motor housing protrusion 13a/13b) in a manner such that a movement of the drive motor is transmitted onto the valve device (page 6, lines 20-22 and page 7, lines 1-3) and the valve device is movable from the first into the second switching position by way of a rotation movement of the drive motor (page 7, lines 5-12) and the first coupling is releasable by way of increasing the speed of the drive motor and/or increasing pressure at the outlet side of the impeller and/or by way of slip, in a manner such that the coupling between the drive motor and the valve device is reduced or lifted (page 5, lines 21-33, pages 6-8, lines 1-33, page 9, lines 1-7, Examiner noting the increased pressure which will occurring upon the valve device when the impeller is initially rotated in a particular direction, causing the valve to be rotated into its respective first and second positions; additionally, the valve device is hydraulically activated in rotation up to a certain point at which protrusions will engage, causing slip between the valve and impeller/rotor).
Claim 2:  Chen further discloses a second releasable coupling (note one of the contact couplings between 12/13a/13b) is provided between at least one movable part of the valve device (9) and a pump casing which surrounds the impeller, said second releasable coupling being movable from a released, first coupling position (note that one protrusion 13a/13b can be released from contact coupling with 12 while the other of 13a/13b will have contact coupling with 12) into a holding, second coupling position by way of the pressure at the outlet side of the impeller (see Figs. 4-5).
Claim 3:  Chen further discloses that the first and the second coupling are configured such that the first coupling in a first coupling released position has a lower holding force than the second coupling in a second coupling holding position (when one of 13a/13b is at a stop position with contact forces, the other of 13a/13b will be free of any contact forces) and the first coupling in a first coupling coupled position has a greater holding force than the second coupling in a second coupling released position (when the other of 13a/13b is at a stop position with contact forces, the other of 13a/13b will be free of any contact forces).
Claim 4:  Chen further discloses a pump assembly wherein on operation of the pump assembly, the drive motor (3) produces a torque (expressed as a hydraulic force from the impeller) which is larger than the holding force of the first coupling in a first coupling coupled position (Figs. 1-5, see page 5, line 21 to page 8, line 31).
Claim 5:  Chen further disclose a pump assembly according to claim 1, wherein the valve device is configured as a switch-over valve which permits a switching-over between two flow paths (see page 5, line 21 to page 8, line 3) and/or is configured as a mixing device, in which fluid is mixed from two flow paths, wherein the mixing device is configured such that the mixing ratio is different in the two switching positions.  
Claim 6:  Chen further discloses that the valve device has a valve function in a flow path at the suction side of the impeller and/or in a flow path at the delivery side of the impeller (see Figs. 4-5).
Claim 7:  Chen further discloses that the valve device comprises at least one movable valve element (12) as well as stop elements (13a/13b) which define the first and the second switching position and of which at least one is position adjustable (see Figs. 4-5, Examiner notes the movement of the valve element 12 from one switch position to the other).
Claim 8:  Chen further discloses that the valve device comprises at least one movable valve element (9) which interacts with two valve openings (6,7) such that in the first switching position of the valve device, a first valve opening is covered by the valve element to a greater extent than in the second switching position and in the second switching position a second valve opening is covered to a greater extent than in the first switching position (Figs. 3-5).
Claim 9:  Chen further discloses that the valve device comprises a movable valve element (9) which comprises at least one sealing surface (note seal surface at 12/13 and/or at the bottom of 9) and a pressure surface (note pressure surface at 11), wherein the pressure surface is connected to a delivery chamber which surrounds the impeller such that the valve element is pressed with the sealing surface against a contact surface by way of the pressure which acts upon the pressure surface (see Figs. 4-5), wherein the contact surface forms a valve seat (Figs. 4-5, Examiner noting that the interface at 12/13 can be viewed as a valve seat). 
Claim 10:  (Currently Amended) A pump assembly according to claim 1, wherein the valve device comprises a rotatable valve element (9) which via the first coupling (note fluid coupling as discussed in claim 1) is releasably coupled to a rotor (via fluid coupling between the impeller and valve element) of the drive motor, wherein the rotation axis of the valve element is aligned with the rotation axis of the drive motor (see Fig. 2).
Claim 11:  Chen further discloses that the drive motor is driveable in two rotation directions and the valve device is configured such that the first switching position is achieved by the drive of the drive motor in a first rotation direction and the second switching position is reached by the drive of the drive motor in a second rotation direction (see Figs. 4-5).
Claim 12:  Chen further discloses that the first and/or the second coupling is a friction coupling, a magnetic coupling and/or a hydraulic coupling, which has slip (see Figs. 4-5, note commentary with respect to claim 1).
Claim 13:  Chen further discloses that the first coupling (note protrusion coupling discussed in claim 1) comprises at least one coupling element (note protrusion 12) which is movable between a coupled and a released position (see Figs. 4-5), wherein the movement direction between the coupled and the released position runs transversely to a force direction of the force which is to be transmitted by the coupling onto the valve device (the circumferential direction of the coupling element will act transversely to the radial component of the fluid coupling force as liquid moves outward from the impeller).  
Claim 14: Chen further discloses that a valve element (note protrusion 12) of the valve device forms the movable coupling element.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746